Citation Nr: 0949032	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  04-19 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for sinusitis with allergic rhinitis.  

2.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus.  

3.  Entitlement to a disability rating in excess of 20 
percent for residuals of a shell fragment wound, left 
anterolateral chest wall, involving Muscle Group III.  

4.  Entitlement to a disability rating in excess of 20 
percent for reflex neurovascular dystrophy, left shoulder, 
arm, and hand.  

5.  Entitlement to a disability rating in excess of 10 
percent for a residual scar, shell fragment wound, left flank 
and hip.  

6.  Entitlement to a compensable disability rating for 
residuals of a left pleural cavity injury.  

7.  Entitlement to service connection for heart disease.  

8.  Entitlement to service connection for hypertension.  

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In May 2003, the RO continued ratings for the 
service-connected disabilities.  In April 2006, the RO 
increased the ratings for sinusitis from noncompensable to 30 
percent, for a shell fragment wound scar of the left flank 
and hip from noncompensable to 10 percent, and for residuals 
of a left pleural cavity injury from noncompensable to 10 
percent.  Since these are not the highest ratings assignable, 
the claims remain in appellate status.  

In September 2004, a hearing on appeal was held before a 
Decision Review Officer (DRO) at the RO.  38 C.F.R. 
§ 20.3(i).  The transcript of the hearing is in the claims 
folder.  

The most recent supplemental statement of the case lists the 
issue of evaluation of residuals, pleural cavity injury, left 
currently evaluated as 10 percent disabling.  The most recent 
presentation by the representative lists the issue as 
entitlement to an increased rating for pleural cavity wound 
currently evaluated at 0 %.  After review, the Board agrees 
with the representative's formulation of the issue.  See the 
Remand section below.  

The issues of entitlement to a compensable disability rating 
for residuals of a left pleural cavity injury, entitlement to 
service connection for heart disease and hypertension, 
entitlement to TDIU, and whether there are diabetes 
complications that would be compensable if separately 
evaluated are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected sinusitis is manifested by six or 
more non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  There is no history of sinus surgery.  

2.  The service-connected allergic rhinitis is manifested by 
bilateral nasal polyps filling the middle meatus and 
extending into the nasal air passage with moderate to severe 
obstruction.  

3.  The service-connected diabetes mellitus is manifested by 
a need for medication and restricted diet.  It does not 
require regulation of activities.  Episodes of ketoacidosis 
or hypoglycemic reactions have not required hospitalization.  
There is no need to visit a diabetic care provider twice a 
month or more often.  There is no progressive loss of weight 
and strength.  

4.  The residuals of a shell fragment wound, left 
anterolateral chest wall, involving Muscle Group III are no 
more than moderate, involving the Veteran's non-dominant 
side.  

5.  The service-connected reflex neurovascular dystrophy, 
left shoulder, arm, and hand is analogous to no more than 
mild neurologic impairment.  

6.  The service-connected residual scar of a shell fragment 
wound of the left flank and hip is approximately 2 inches in 
length, flat, hypopigmented, not adhering to underlying 
tissue, with no chronic skin changes and no adverse effect on 
any abdominal wall movement or hip movement.  The major 
symptom was tenderness.  There was no more than slight muscle 
injury and no retained fragment.  


CONCLUSIONS OF LAW

1.  The criteria for a separate 30 percent rating, and not in 
excess thereof, for sinusitis have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, 
including § 4.7 and Code 6510 (2009).  

2.  The criteria for a separate 30 percent rating, and not in 
excess thereof, for allergic rhinitis have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
Part 4, including § 4.7 and Code 6522 (2009).  

3.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 7913 (2009).  

4.  The criteria for a disability rating in excess of 20 
percent for residuals of a shell fragment wound, left 
anterolateral chest wall, involving Muscle Group III, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 5303 
(2009).  

5.  The criteria for a disability rating in excess of 20 
percent for reflex neurovascular dystrophy, left shoulder, 
arm, and hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.20 and Codes 5201, 8513 (2009).  

6.  The criteria for a disability rating in excess of 10 
percent for a residual scar, shell fragment wound, left flank 
and hip have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 and Codes 
5314, 7801, 7804 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Duty to Notify

A letter from the RO dated in December 2002 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The initial notice 
letter was provided before the adjudication of his claims.  
Thus, VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.  Therefore, 
the Board may decide the appeal without a remand for further 
notification.  




Duty to Assist

The Board also finds that, for the issues decided herein, all 
relevant facts have been properly developed, and that all 
evidence necessary for equitable resolution of the issues has 
been obtained.  The Veteran's service medical records have 
been obtained.  His available post-service treatment records, 
including VA clinical records have also been obtained.  The 
Veteran has had a hearing.  He has had VA examinations and 
medical opinions have been obtained.  There was a series of 
VA examinations in September and October 2004.  That is over 
5 years ago.  However, the mere passage of time does not 
necessitate new examinations.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 183 (2007).  In this case, we do have VA 
clinical notes through February 2006 and they do not indicate 
a material change in the disabilities.  See Francisco v. 
Brown, 7 Vet. App. 55, 57-58 (1994).  Thus, there is nothing 
that would indicate that further delay for further 
development would benefit the Veteran.  Also, and 
significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2009).  The Board has considered all the 
evidence of record.  Specifically, we have gone back at least 
a year before the date the claim was received.  See 38 C.F.R. 
§§ 3.157, 3.400(o) (2009).  However, the most probative 
evidence of the degree of impairment consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco.  

Sinusitis with Allergic Rhinitis

Effective October 7, 1996, the General Rating Formula for 
Sinusitis (including chronic pansinusitis, chronic ethmoid 
sinusitis, chronic frontal sinusitis, chronic maxillary 
sinusitis, or chronic sphenoid sinusitis, diagnostic codes 
6510 through 6514) will be:
        Following radical surgery with chronic osteomyelitis, 
or;               50 percent
         near constant sinusitis characterized by headaches, 
pain 
         and tenderness of affected sinus, and purulent 
discharge 
         or crusting after repeated 
surgeries...................................
        Three or more incapacitating episodes per year of 
sinusitis             30 percent
         requiring prolonged (lasting four to six weeks) 
antibiotic 
         treatment, or; more than six non-incapacitating 
episodes 
         per year of sinusitis characterized by headaches, 
pain, and 
         purulent discharge or 
crusting.................................
        One or two incapacitating episodes per year of 
sinusitis                 10 percent 
         requiring prolonged (lasting four to six weeks) 
antibiotic
          treatment, or; three to six non-incapacitating 
episodes per 
         year of sinusitis characterized by headaches, pain, 
and 
         purulent discharge or 
crusting.................................
        Detected by X-ray 
only.........................................                          
0 percent

Note:  An incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97 (2009).  

Allergic or vasomotor rhinitis will be rated as follows: 
    With 
polyps.......................................................................
...                  30
    Without polyps, but with greater than 50-percent 
obstruction of                 10
    of nasal passage on both sides or complete obstruction on 
one side.  
38 C.F.R. Part 4, Code 6522 (2009).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2009).  

Sinus X-ray studies, in October 2001, disclosed well 
circumscribed soft tissue densities in the left maxillary 
sinus, which were thought to represent retention cysts.  Very 
small well circumscribed densities noted in the right 
maxillary sinus were also thought to be retention cysts.  
Extensive mucoperiosteal thickening was seen involving the 
ethmoidal air cells.  Mild mucoperiosteal thickening involved 
the sphenoid air cells.  There was minimal mucoperiosteal 
thickening in both frontal sinuses.  There was moderate 
deviation of the nasal septum to the left.  

On VA nose and sinus examination in May 2003, it was noted 
that the Veteran had a long history of nasal and sinus 
problems, as well as allergic reactions.  He complained of 
pressure and dull discomfort periodically.  He reportedly 
required treatment by his physician 6 - 7 times a year.  
Examination showed no external abnormalities over the nose or 
paranasal sinuses.  Internally, the septum was severely 
deviated to the left with severe blockage.  The paranasal 
sinuses transilluminated very poorly.  The impression was a 
severe deviation of the nasal septum with associated severe 
allergic vasomotor rhinitis with severe bilateral polyposis.  
The changes were said to be responsible for bilateral 
sinusitis.  

The Veteran had another VA nose and sinus examination in 
September 2004.  He characterized his problems as nasal 
congestion, severe and acute anterior and posterior nasal 
discharge, blockage, and retro-orbital headaches.  He was 
treated with continuous medication.  External examination was 
normal.  Internally, the nose had a moderately deviated 
septum with some obstruction.  The turbinates were moderately 
to severely hyperemic.  There were bilateral nasal polyps 
filling the middle meatus and extending into the nasal air 
passage.  There was moderate to severe obstruction.  The 
paranasal sinuses did not transilluminate.  It was concluded 
that the Veteran had chronic bilateral allergic rhinitis and 
associated sinusitis.  His allergic episodes were quite 
severe.  His headaches were thought to be secondary to 
chronic nasal and sinus obstruction.  

A VA clinical note of June 2005 shows the Veteran was mowing 
under hot and dusty conditions and his sinuses were stopped 
up.  There was increased pressure in the face and sinuses.  
The assessment was sinusitis.  When he was seen at the VA 
clinic, in August 2005, he complained of sinus drainage.  An 
ulceration was found on the posterior right oropharynx.  
Otherwise, the throat was clear.  A gargle was recommended.  

The April 2006 RO decision noted the Veteran had nasal polyps 
and that this met the criteria for a 30 percent rating.  This 
is the highest rating assignable for rhinitis.  There is no 
schedular basis for a higher rating for rhinitis.  Thus, the 
Board concurs with the 30 percent rating assigned for 
rhinitis under diagnostic code 6522.  

The April 2006 RO decision also noted that a 30 percent 
rating is appropriate for more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The next higher 
rating required more extensive symptomatology following 
surgeries, which has not been shown in this case.  In fact 
the Veteran has acknowledged that although surgery was 
recommended, he has refused such radical treatment.  Thus, 
the Board concurs with the 30 percent rating assigned for 
sinusitis under diagnostic code 6510.  

However, it is not clear why the RO assigned only one 30 
percent rating.  The VA General Counsel has determined that a 
disability can be rated under different rating codes if the 
evidence shows that different types of impairment are 
present.  See VAOPGCPREC 23-97 (July 1, 1997).  In this case, 
the 30 percent rating for rhinitis is based on the polyps and 
obstruction in the nose.  The rating for sinusitis is based 
on disease in the sinuses.  While these disabilities are 
anatomically close and their disease etiology appears to be 
related, they are different disabilities with different types 
of impairment.  Thus, the Board grants separate 30 percent 
ratings for each disability.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in Hart 
v. Mansfield, 21 Vet. App. 505 (2007) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case.  At no time during the rating 
period has either disability exceeded the criteria for a 30 
percent rating.  

Diabetes Mellitus

A 10 percent rating will be assigned where diabetes mellitus 
is manageable by restricted diet only.  A 20 percent rating 
requires insulin and restricted diet; or an oral hypoglycemic 
agent and restricted diet.  A 40 percent rating will be 
assigned for a disability requiring insulin, restricted diet, 
and regulation of activities.  A 60 percent rating will be 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
requires more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Note (1) specifies that 
the compensable complications of diabetes will be evaluated 
separately unless they are part of the criteria used to 
support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.  38 C.F.R. § 4.119, Code 7913 
(2009).  

The Veteran's diabetes is currently rated as 20 percent 
disabling.  That contemplates requirements for medication, 
such as insulin or oral hypoglycemic agent, as well as a 
restricted diet.  The next higher rating, 40 percent, 
requires that, in addition, the Veteran's physicians have 
required him to limit or regulate his activities.  Regulation 
of activities for the purposes of the rating criteria means 
that his doctors have told the patient to avoid strenuous 
occupational and recreational activities.  Review of the 
examination reports and clinical notes in this case does not 
show that the Veteran's doctors have told him to avoid 
strenuous occupational and recreational activities.  On the 
contrary, there are several indications in the record that 
the Veteran's lack of activity was problematic and that his 
doctors were recommending increased activity.  In June 2002, 
his private cardiologist, Dr. C. K. M., recommended a light 
walking exercise program building up to 30 minutes of 
continuous walking at least 6 days a week.  Thus, the Board 
concludes that the criteria for the next higher rating have 
not been met.  

There is no competent lay or medical evidence that any 
criteria for a higher rating have been met.  There is no 
documentation of any episodes of ketoacidosis or hypoglycemic 
reactions requiring hospitalization.  The Veteran returns to 
the VA diabetes clinic every 3 to 4 months.  There is no need 
for visits to a diabetic care provider twice a month or more 
often.  The Veteran's weight has been stable although weight 
reduction has been encouraged.  There has been no progressive 
loss of weight or strength due to diabetes.  

Whether there are complications that would be compensable if 
separately evaluated will be the subject of the remand below.  

Here, again, the Board has considered the issues raised by 
the Court in Hart and whether staged ratings should be 
assigned.  We conclude that the diabetes mellitus has not 
significantly changed and uniform rating is appropriate in 
this case.  At no time during the rating period has the 
disability exceeded the criteria for a 20 percent rating.  

Wound Residuals

Service treatment records reveal that in early November 1967, 
the Veteran sustained lacerated, penetrating wounds to his 
left chest wall and left hip when hit by fragments from enemy 
fire.  There was no artery or nerve involvement.  Initially, 
the wounds were debrided and irrigated.  Two days later he 
had delayed closure of the hip wound.  His postoperative 
course was considered to be satisfactory and he was 
discharged to duty in early December 1967.  

An X-ray study, in November 1967 showed a 0.5 by 1 centimeter 
fragment over the 6th posterior rib on the left, 3 
centimeters from lateral and 7 centimeters anterior to 
posterior.  There was also a fragment over the 11th left rib, 
posteriorly.  In January 1968, X-rays disclosed a small 
fragment in the left pectoral region.  

On VA examination in September 1969, the Veteran reported 
that, in November 1967, he received a shrapnel fragment wound 
in the left iliac region just over the crest posterior to the 
anterosuperior spine.  He was given first aid and returned to 
duty.  The next day, he received a shell fragment wound of 
the left chest just lateral to the areola of the left breast.  
He was given first aid and evacuated.  About 3 or 4 days 
later, the chest and iliac wounds were debrided and left 
open.  After 6 or 7 days, the wounds were closed.  No attempt 
was made to remove the fragments.  The Veteran complained of 
pain in the left chest, in the wound area, particularly with 
excessive exertion or changes in the whether.  There was also 
pain in the iliac area, particularly with pressure over the 
scar.  

VA X-rays, in September 1969, revealed a metallic foreign 
body in the left lung.  The hips appeared normal.  On direct 
examination, the Veteran was reported to have a metallic 
foreign body imbedded in the anterior segment of the left 
upper lobe of his lungs.  The wound penetrated the left 
chest.  There was no artery or nerve involvement.  The skin 
of the chest was intact, except for a scar on the left chest.  
This was described as a sensitive hypertrophic scar, left 
anterior chest wall, oblique, oval-linear in shape, oblong 
and to the left of the nipple areola, 5 centimeters by 21/2 
centimeters.  There was point tenderness in the lower half of 
the scar.  There was a muscle fascial defect at a point 
beneath the scar, in the lower one-half segment with 
adherence to the superficial tissue.  When the shoulder was 
abducted above 45 degrees, the scar and underlying tissues 
were stretched.  There was no underlying neurological or 
vascular defect.  The Veteran was also noted to have a 
transverse, linear scar, 4 centimeters in length, in the left 
lateral iliac crest area.  There was a fascial defect beneath 
the scar and point tenderness of the lower one-half of the 
scar.  There was no neurological or circulatory defect in the 
scar area.  

The examiner also considered the Veteran's lungs.  The shape 
and symmetry of the thorax was within normal limits.  There 
were no abnormal pulsations on the chest wall.  Costal angles 
were clear.  There was no rib-sternum compression tenderness.  
Expansion of the lungs was free and equal.  Vocal and tactile 
fremitus projected well.  There was no irregularity of 
resonance.  Diaphragms had normal excursion.  Breath and 
voice sound projected well.  There were multiple moist 
rhonchi and vesicular rales in both apices, in pre- and post-
tussic phases.  There was no friction rub.  

In October 1969, the RO granted service connection for 
residuals of a shell fragment wound, left anterolateral chest 
wall involving Muscle Group III, diagnostic code 5303, rated 
as 20 percent disabling.  The RO also granted service 
connection for residuals of a shell fragment wound, left 
flank, with tender scar, rated under diagnostic code 7804 for 
a tender scar, and evaluated as 10 percent disabling.  There 
was a non-compensable evaluation for residuals of a pleural 
cavity injury, left, resolved.  

In August 1982, the Veteran was admitted to a private 
hospital with complaints of left chest aching and pain.  
Work-up lead to the conclusion that the Veteran had myositis 
and costochondritis, possibly related to his previous 
shrapnel injury and the fact that the shrapnel was still in 
place.  The discharge diagnosis was myositis left chest, 
anterior and posterior.  Shrapnel wound of the left chest 
with shrapnel in place.  

In September 1983, the RO reduced the evaluation of the left 
flank shell fragment wound residuals to noncompensable.  In 
December 1982, following review of VA clinical records, the 
RO granted a 20 percent rating for reflex neurovascular 
dystrophy of the left shoulder, arm, and hand.  In April 
2006, the RO increased the rating for the shell fragment 
wound of the left flank and hip to 10 percent and the rating 
for the pleural cavity injury to 10 percent.  Both ratings 
were effective the date the claim was received, in November 
2002.  

Generally, a muscle injury rating will not be combined with a 
peripheral nerve paralysis rating for the same body part, 
unless the injuries affect entirely different functions.  38 
C.F.R. § 4.55(a); see also 38 C.F.R. § 4.14.  Additionally, 
the combined evaluation of muscle groups acting on a single 
unankylosed joint must be lower than the rating for 
unfavorable ankylosis of that joint, except when muscles 
groups I and II are acting on the shoulder.  38 C.F.R. § 
4.55(d).  When compensable muscle group injuries are in the 
same anatomical region, but do not act on the same joint, the 
rating for the most severely injured muscle group will be 
increased by one level, and used as the combined evaluation 
for all affected muscle groups.  38 C.F.R. § 4.55(e).  
Otherwise, for muscle group injuries in different anatomical 
regions (not acting on ankylosed joints), each injury is 
separately rated, and ratings are then combined under VA's 
"combined ratings table" at 38 C.F.R. § 4.25, for the 
purposes of determining schedular compensation ratings.  
38 C.F.R. § 4.55 (2009).  

Evaluation of muscle disabilities:  
    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:
    (1) Slight disability of muscles--(i) Type of injury. 
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record 
of superficial wound with brief treatment and return to 
duty.  Healing with good functional results.  No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment 
of function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record 
or other evidence of in-service treatment for the wound.  
Record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) 
exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section and, 
if present, evidence of inability to keep up with work 
requirements.
    (iii) Objective findings.  Entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.
    (ii) History and complaint.  Service department record 
or other evidence showing hospitalization for a prolonged 
period for treatment of wound.  Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.
    (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area 
where bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of 
muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
    (G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.
38 C.F.R. § 4.56 (2009)

Residuals of a Shell Fragment Wound, Left Anterolateral Chest 
Wall, Involving Muscle Group III, Currently Rated as 20 
Percent Disabling

Muscle Group III functions in elevation and abduction of arm 
to level of shoulder; it acts with pectoralis major II 
(costosternal) and latissimus dorsi and teres major of 
Muscle Group II in forward and backward swing of arm.  
Muscle Group III includes the intrinsic muscles of shoulder 
girdle: (1) Pectoralis major I (clavicular); and (2) 
deltoid.  A slight injury to dominant or nondominant upper 
extremity will be rated as noncompensable.  A moderate 
injury to dominant or nondominant upper extremity will be 
rated as 20 percent disabling.  A moderately severe injury 
will be rated as 30 percent disabling if involving the 
dominant upper extremity and as 20 percent disabling if 
involving the nondominant upper extremity.  A severe injury 
will be rated as 40 percent disabling if involving the 
dominant upper extremity and as 30 percent disabling if 
involving the nondominant upper extremity.  38 C.F.R. 
Part 4, Code 5303 (2009).   

That is, the current 20 percent rating is appropriate for a 
moderately severe injury to the non-dominant left side.  The 
next higher rating would require a severe injury.  However, 
the record does not show any of the factors for a severe 
injury.  While there was a through and through or deep 
penetrating wound, it was by a small, low velocity metal 
fragment consistent with a moderate injury.  The wound was 
not caused by a high-velocity missile (bullet) or large or 
multiple low velocity missiles as would be consistent with a 
severe injury.  There was no bone involvement and certainly 
no shattering bone fracture or open comminuted fracture.  
There was some debridement, but it was not extensive.  There 
is no evidence of any infection and none of prolonged 
infection or sloughing of soft parts.  There is some 
evidence of intermuscular scarring consistent with a 
moderately severe wound, but not the intermuscular binding 
and scarring associated with a severe wound.  

Further, the examinations have not shown objective findings 
consistent with a severe wound.  On the April 20003 VA 
muscle examination, the scar was described as slightly 
depressed.  With slight adherence to the underlying 
pectoralis muscle.  On the October 2004 VA joints 
examination, the scar was noted to be depressed and 
adherent.  However, it was not ragged.  Both examinations 
reported the scar was relatively small, 11/2 inches in 
diameter, consistent with a moderate wound.  The scar did 
not indicate wide damage to muscle groups in missile track.  
In April 2003, the examiner reported there was no muscle 
loss.  In October 2004, the examiner reported that there was 
no evidence of muscle atrophy to the muscles of the left 
upper chest wall.  That is, there was no evidence of loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area, as required for a higher rating.  There was no 
evidence that the muscles swell and harden abnormally in 
contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate no more than moderate impairment of 
function.  There were no other findings consistent with a 
severe muscle injury.  

While the Veteran may feel that the current rating for his 
chest wound is not adequate, the findings of the trained 
medical personnel show that the wound to Muscle Group III is 
no more than moderate and does not warrant a rating in excess 
of the current 20 percent.  The medical records and reports 
provide the preponderance of evidence on this claim.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the shell fragment wound to Muscle Group III 
has not significantly changed and uniform rating is 
appropriate.  At no time during the rating period has the 
disability exceeded the criteria for a 20 percent rating.  

The Board has also considered the possibility of additional 
or higher ratings under other rating criteria.  There is no 
schedular basis for a higher rating.  In April 2006, a DRO 
granted a 10 percent rating for the chest scar.  This rating 
is addressed in the remand below.  

Reflex Neurovascular Dystrophy, Left Shoulder, Arm, and Hand, 
Currently Rated as 20 Percent Disabling

The report of private hospital admission in August 1982, 
shows the Veteran had left chest aching pain said to be 
costochondritis.  His current complaint was precipitated by 
some lifting at work, at which time he developed acute left 
and mid chest pain.  The pain seemed to be pleuritic in 
nature, aggravated by deep breathing, turning, and twisting.  
There was a slight tendency to hyperventilation, during the 
examination, due to pain.  The doctor noted the Veteran was 
very muscular and well developed.  He had tenderness over the 
shrapnel scar, the costochondral junctions and the pectoral 
muscles.  The shoulder was normal.  There was marked pain in 
the scapular region on movement of the arm and shoulder in 
many directions.  The impression was myositis, 
costochondritis of the left chest wall.  

A VA clinical note shows that, in September 1982, the Veteran 
was seen for follow up for chest pain and reflex 
neurovascular dystrophy.  The impression was chest pain 
secondary to the old shrapnel wound versus a component of 
neurovascular dystrophy.  An November 1982 note from a VA 
neurology clinic reflects the Veteran's complaints of pain in 
the chest and left arm.  Examination showed no change and an 
intact neurologic status.  The impression was a reflex 
neurovascular dystrophy.  

In December 1982, the RO noted that the Veteran had chest 
pain on exertion, radiating to the left shoulder, arm, and 
hand.  There was no atrophy of the hand, but he had decreased 
grip on the left secondary to pain.  The condition had been 
diagnosed as reflex neurovascular dystrophy.  The RO granted 
service connection with a 20 percent rating.  There are no 
specific rating criteria for reflex neurovascular dystrophy.  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2009).  

The RO rated the service-connected reflex neurovascular 
dystrophy of the left shoulder, arm, and hand by analogy to a 
neurologic disorder of all radicular groups.  Incomplete 
paralysis of the all radicular groups on the minor or non-
dominant side will be rated as 20 percent disabling where 
mild, 30 percent disabling where moderate, and 60 percent 
disabling where severe.  The next higher rating, 80 percent, 
requires complete paralysis.  38 C.F.R. § 4.124a, Code 8513 
(2009).  Neuritis and neuralgia will be rated on the same 
basis.  38 C.F.R. Part 4, Codes 8613, 8713 (2009).  

On VA examination of the Veteran's peripheral nerves, in May 
2003, the Veteran's history was reviewed.  Examination 
disclosed a droop to the left shoulder.  The scar on the 
lower left breast was tender to palpation, Motor responses 
were 5/5, except for a mild diffuse weakness (4+/5) in the 
left upper extremity.  There was normal muscle tone and mass.  
There was mild clumsiness on five finger movement, 
particularly on the left.  Sensory examination revealed a 
stocking-glove deficit to temperature.  There was mild 
dysesthesia over the top of the shoulder.  Reflexes were 2+ 
proximally and slightly diminished distally.  The assessment 
was that the Veteran had a shrapnel injury to the left chest 
wall and a tender scar.  The examiner saw no motor or sensory 
deficits related to the injury.  He thought the mild weakness 
was related to pain.  The Veteran's major limitation from the 
injury was the pain.  There was also a diabetic 
polyneuropathy with mild sensory loss in all the extremities.  
(The neurologic deficits in the lower extremities are 
separately rated and not at issue here.)  

The examiner repeatedly described his findings, when there 
were any, as mild or slight.  The Board finds that the 
medical opinion on the neurologic impairment confirms that it 
is no more than mild and does not warrant a rating in excess 
of the current 20 percent.  The objective findings of the 
trained medical professionals provide the preponderance of 
evidence on this issue and outweigh the Veteran's lay 
assessment of his disability.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

Since it appears that the RO was rating the impairment of 
the left upper extremity, the Board has considered other 
criteria that might be applicable.  There is no evidence 
that the shoulder is ankylosed or that it has an disability 
analogous to a malunion or nonunion.  For the minor or non-
dominant arm, a disability of the shoulder with limitation 
of motion of the arm to shoulder level will be rated as 20 
percent disabling.  Limitation of motion of the arm to 
midway between side and shoulder level will also be rated as 
20 percent disabling.  Limitation of motion of the arm to 25 
degrees from the side will be rated as 30 percent disabling.  
38 C.F.R. Part 4, Code 5201 (2009).  

None of the recent examinations have shown any limitation 
that would approximate the restriction to 25 degrees from the 
side required for a higher rating.  The most recent 
orthopedic evaluation, in January 2005, shows flexion from 0 
to 135 degrees with a strength of 4+/5.  Abduction went from 
0 to 120 degrees with a strength of 4/5.  Extension was from 
0 to 50 degrees with 5/5 strength.  Internal rotation was to 
the fourth lumbar vertebra, with 5/5 strength.  External 
rotation was from 0 to 70 degrees with 5/5 strength.  Grip 
strength was 105 pounds on the right compared with 70 pounds 
on the left.  

While these findings show the presence of a deficit, they 
also show that it is no more than mild and does not 
approximate any applicable criteria for a higher or 
additional rating.  Once again, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.  

The Board has considered the issues raised by the Court in 
Hart and whether staged ratings should be assigned.  We 
conclude that the reflex neurovascular dystrophy, left 
shoulder, arm, and hand, have not significantly changed and 
uniform rating is appropriate in this case.  At no time 
during the rating period has the disability exceeded the 
criteria for a 20 percent rating

Residual Scar, Shell Fragment Wound, Left Flank and Hip, 
Currently Rated as 10 Percent Disabling

On the April 2003 VA muscle examination, the left flank area 
above the iliac crest had a flat, hypopigmented scar that was 
not affixed to the underlying tissues, without any chronic 
skin changes.  There was no ulceration or skin breakdown.  
The only finding was slight tenderness to the anterior aspect 
of the scar.  It was about the belt line and the belt tended 
to aggravate the scar.  

On the October 2004 VA joints examination, the scar on the 
left flank was found to actually be on the superior aspect of 
the left iliac crest.  It was approximately 2 inches in 
length, flat, hypopigmented, not adhering to underlying 
tissue, with no chronic skin changes and no adverse effect on 
any abdominal wall movement or hip movement.  The major 
symptom was tenderness.  The impression was a tender scar to 
the left hip secondary to a shrapnel wound.  It was reported 
that X-rays of the left hip showed mild degenerative joint 
disease.  There were no joint problems associated with the 
service-connected injuries.  

In April 2006, a decision review officer granted a 10 percent 
rating for a tender scar and assigned a 10 percent rating, 
under diagnostic code 7804, from the date the claim for an 
increase was received.  

Superficial scars which are painful on examination will be 
rated as 10 percent disabling.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  
Note (2): In this case, a 10-percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation.  38 C.F.R. § 4.118, Code 7804.  

Other scars will be rated on limitation of function of 
affected part.  38 C.F.R. § 4.118, Code 7805.  

The 10 percent rating assigned is the highest rating 
assignable under the diagnostic code 7804 rating criteria.  A 
higher rating would require evaluation under another 
diagnostic code.  For a higher rating, there would have to be 
a deep and nonlinear scar with an area of at least 12 square 
inches.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7801.  In this case, 
the evidence shows the scar is 2 inches at its longest 
measurement, which would not come close to approximating the 
12 square inches required for a higher rating.  

The Board has also considered other rating criteria, 
particular rating the hip wound as a muscle injury.  

Muscle Group XIV functions in extension of the knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with Muscle Group XVII (1) in postural support of body 
(6); acting with hamstrings in synchronizing hip and knee (1, 
2).  Muscle Group XIV includes the anterior thigh group: (1)  
sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; and (6) tensor 
vaginae femoris.  Injury to Muscle Group XIV, the anterior 
thigh group, will be rated as 40 percent disabling where 
severe, 30 percent disabling where moderately severe, 10 
percent disabling where moderate and noncompensable where 
slight.  38 C.F.R. Part 4, Code 5314 (2009).  

The repeated examinations by medical personnel have shown no 
evidence of muscle involvement.  There is certainly no more 
than a slight muscle injury, which is noncompensable and 
would not warrant a higher or an additional rating.  In this 
context, we note the Veteran's hearing testimony to the 
effect that there is a retained fragment.  This is not shown 
in the service treatment records.  On the 1969 and 2004 VA 
X-rays, the hip appeared normal.  

The Veteran may feel that his hip wound warrants a higher 
rating.  However, the medical records and reports show that 
it does not meet any applicable criteria for a higher rating.  
The Veteran received a slight wound over the hip, he was 
treated in the field and returned to duty.  It was not until 
the following day, when he received a chest wound that he 
required evacuation.  Since then, the wound healed with a 
residual scar that is tender and which does not have any 
retained fragments or underlying muscle involvement.  Thus, 
there is no basis for a higher rating as a scar or muscle 
injury.  The medical records and reports form a preponderance 
of evidence against the claim.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  
38 U.S.C.A. § 5107(b); Gilbert; Ortiz.

The Board has considered the issues raised by Court in Hart 
and whether staged ratings should be assigned.  We conclude 
that the shell fragment wound of the left flank and hip has 
not significantly changed and uniform rating is appropriate 
in this case.  At no time during the rating period has the 
disability exceeded the criteria for a 10 percent rating.  

Other Criteria and Extraschedular Rating

For all of the issues considered in this decision, the 
potential application of various provisions of Title 38 of 
the Code of Federal Regulations (2009) have been considered 
whether or not they were raised by the Veteran as required by 
the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2009).  The Board, as did the RO (see 
statement of the case dated in May 2004), finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2009).  In this regard, the Board 
finds that there has been no showing by the Veteran that this 
service-connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization beyond that contemplated by the rating 
schedule.  That is, there is no evidence that any of the 
disabilities addressed in this decision have required recent 
hospitalization.  Also, it must be remembered that 
compensation is paid to compensate for a disability's 
interference with employment.  For each disability rated 
herein, the evidence does not show that they individually 
interfere with employment beyond what is contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The question of whether the Veteran's disabilities combine to 
render him unemployable is addressed in the remand below.  


ORDER

A separate 30 percent disability rating for sinusitis is 
granted subject to the laws and regulations governing the 
payment of monetary awards.  

A disability rating in excess of 30 percent for sinusitis is 
denied.  

A separate 30 percent disability rating for allergic rhinitis 
is granted subject to the laws and regulations governing the 
payment of monetary awards.  

A disability rating in excess of 30 percent for allergic 
rhinitis is denied.  

A disability rating in excess of 20 percent for diabetes 
mellitus is denied.  

A disability rating in excess of 20 percent for residuals of 
a shell fragment wound, left anterolateral chest wall, 
involving Muscle Group III, is denied.  

A disability rating in excess of 20 percent for reflex 
neurovascular dystrophy, left shoulder, arm, and hand, is 
denied.  

A disability rating in excess of 10 percent for a residual 
scar, shell fragment wound, left flank and hip is denied.  


REMAND

During his tour in Vietnam, in November 1967, the Veteran was 
hit in the left chest with a metal fragment.  It passed 
through the skin, leaving a scar.  It went through and 
through the muscles of the chest wall.  It lodged in his 
lung.  The original rating decision of October 1969 granted 
service connection for the wound to the muscles of the chest 
wall.  (Under the guidance in effect at that time, because 
the rating criteria for muscle injuries included scars, wound 
scar were not rated separately.)  Action on the pleural 
cavity injury was deferred.  On a November 1969 examination, 
the Veteran's lungs showed normal expansion.  Other than the 
external scar, the detailed physical examination of the lungs 
was essentially negative.  The RO granted service connection 
for residuals of a pleural cavity injury, left, resolved.  A 
noncompensable rating was assigned under diagnostic code 
6818.  That was a rating code for pleural cavity injury 
residuals, including gunshot wounds.  It rated the breathing 
impairment from the wound.  Disabling injuries of the 
shoulder girdle muscles (Groups I to IV) were to be rated 
separately.  38 C.F.R. § 4.97 (1969).  

In 1993, VA proposed changes to the Schedule for Rating 
Disabilities; Respiratory System.  58 FR 4962 (January 19, 
1993).  The proposal explained that it was time to move from 
the previous subjective criteria to more objective pulmonary 
function testing.  It was also proposed that codes pertaining 
to restrictive lung disease, including diagnostic code 6818, 
be removed and replaced.  The rating formulas for restrictive 
lung disease would use new diagnostic codes.  These changes 
were adopted in 1996.  61 FR 46728 (Sept. 5, 1996).  Thus, 
the service-connected left pleural cavity injury should now 
be rated as restrictive lung disease, using the results of 
pulmonary function testing.  There is no record that the 
Veteran has ever been given the necessary tests.  Thus, the 
pleural cavity injury rating is being remanded for 
examination, testing and adjudication.  

In an April 2006 rating decision, a DRO granted a 10 percent 
rating for residuals of a left pleural cavity injury.  
However, the DRO's explanation made it clear that the grant 
was based on the scar on the Veteran's chest.  The 
superficial scar on the Veteran's chest requires a separate 
rating.  By rating the scar as part of the restrictive lung 
disease, the DRO while granting benefits, deprived the 
Veteran of the notices and procedural rights that would have 
attended a separate rating for the scar.  Thus, adjudicative 
action is necessary to separate the superficial chest wall 
scar from the service-connected restrictive lung disease.  

The Veteran contends that his service-connected diabetes 
mellitus caused him to develop heart disease and 
hypertension.  In October 2002, his private physician, 
C. K M., M.D., wrote that the Veteran had a significant 
history of diabetes mellitus and systemic hypertension, both 
or which were probably etiologic factors for his 
cardiomyopathy.  In March 2003, a VA physician reviewed the 
record and the opinion from Dr. C. K. M. and discussed the 
matter with a VA cardiologist.  It was concluded that since 
the Veteran did not have large vessel disease and the onset 
was fairly sudden, that diabetes would be a least likely 
cause of his cardiomyopathy.  Subsequently, VA records were 
received which showed that there was no sudden onset.  
Specifically, on VA hospitalization in January 1978, elevated 
blood pressures were noted, as was a history of diabetes.  
Elevated blood pressures were again documented by VA in April 
1983.  Thus, we need an opinion that takes these longstanding 
problems into consideration.  

There is a January 2004 VA opinion that states the records 
were reviewed.  Isolated blood pressure readings were 
recorded within one year following discharge were not 
considered to be a manifestation of diagnosable hypertension.  
It was noted that the Veteran was not diagnosed and started 
on treatment for hypertension until 1982.  This opinion does 
not address the Veteran's claim that the service-connected 
diabetes caused his hypertension and heart disease.  
Consequently, we need an opinion that responds to the 
Veteran's contentions.  

Grants of service connection could affect the Veteran's TDIU 
claim.  So, action on the TDIU is deferred pending the 
development of the hypertension and heart claims.  

The VA peripheral nerves examination of October 2004 
concluded that the Veteran had mild sensory polyneuropathy 
involving all 4 extremities and that diabetes was the most 
likely cause.  More information is need to rate this 
impairment.  A February 2005 VA ophthalmology clinic note 
indicates that the criteria for a diabetic eye examination 
were met.  Here again, more is needed to determine if there 
are any separately compensable eye complications of the 
service-connected diabetes.  

Accordingly, the issues of entitlement to a compensable 
disability rating for residuals of a left pleural cavity 
injury, entitlement to service connection for heart disease 
and hypertension, entitlement to TDIU, and whether there are 
diabetes complications that would be compensable if 
separately evaluated are REMANDED for the following action:

1.  The Veteran should be scheduled for 
a VA respiratory examination.  The 
claims folder should be made available 
to the examiner.  Pulmonary function 
studies and any other tests or studies 
deemed necessary to respond to the 
following questions should be done.  
The examiner should provide an opinion 
as to the nature and extent of the 
Veteran's residuals of a left pleural 
cavity injury.  A complete explanation 
should be provided.  

2.  The Veteran should be scheduled for 
a VA cardiovascular examination.  The 
claims folder should be made available 
to the examiner.  Any tests or studies 
deemed necessary to respond to the 
following questions should be done.  
The examiner should provide an opinion 
on the following:

a.  Is it at least as likely as not 
that the service-connected diabetes 
mellitus caused or contributed to cause 
the Veteran's hypertension?  Please 
explain the reason for the opinion.  

b.  Is it at least as likely as not 
that the service-connected diabetes 
mellitus caused or contributed to cause 
the Veteran's heart disease?  Please 
explain the reason for the opinion.  

c.  Is it at least as likely as not 
that all of the service-connected 
disabilities combine to prevent the 
Veteran from engaging in substantially 
gainful employment?  Please explain the 
reason for the opinion.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  The Veteran should be scheduled for 
a VA peripheral nerves examination.  
The claims folder should be made 
available to the examiner.  Any tests 
or studies deemed necessary to respond 
to the following questions should be 
done.  The examiner should identify 
each nerve affected by the service-
connected diabetes and provide an 
opinion as to the extent of impairment 
due to the diabetes.  

4.  The Veteran should be scheduled for 
a VA eye examination.  The claims 
folder should be made available to the 
examiner.  Any tests or studies deemed 
necessary to respond to the following 
questions should be done.  The examiner 
should describe all eye disease due to 
the service-connected diabetes and 
report the Veteran's corrected visual 
acuity.  

5.  Thereafter, the agency of original 
jurisdiction (AOJ) should readjudicate 
the rating for the superficial scar on 
the Veteran's left chest, assigning an 
evaluation separate from the chest wall 
muscle injury and separate from the 
pleural cavity injury.  All notice 
requirements should be complied with.  

6.  The AOJ should readjudicate the 
rating for the service-connected 
pleural cavity injury, based on 
objective manifestations of restrictive 
lung disease.  

7.  The AOJ should readjudicate the 
claims for service connection, TDIU, 
and diabetes complications in light of 
any evidence added to the record.  

8.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


